Title: From Alexander Hamilton to George Washington, 19 January 1793
From: Hamilton, Alexander
To: Washington, George


Treasury Department, January 19, 1793. “The Secretary of the Treasury has the honor to transmit herewith to the President of the United States three provisional Contracts made by the Collector of Washington in North Carolina, for the stakage of the shoals, sounds &c. within that State, north of the District of Wilmington, accompanied with a letter from the Commissioner of the Revenue relative to the subject.…”
